Citation Nr: 1615426	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  08-24 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU), prior to August 28, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  The appeal was remanded to the RO in November 2011 and again in April 2015 for additional development.  

During the appeal period, the Veteran contended that his service-connected PTSD prevented employment.  A TDIU was granted in September 2013, effective from April 28, 2012.  Because the claim for a TDIU is part and parcel with the Veteran's claim for increased rating, the issue of whether the Veteran is entitled to a TDIU prior to April 28, 2012, remains before the Board.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's PTSD has been manifested by occupational and social impairment essentially commensurate with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; total occupational and social impairment due to PTSD has not been shown.
 
2.  The Veteran's service-connected PTSD has precluded substantially gainful employment for which his education and occupational experience would otherwise qualify him from November 15, 2008, to August 28, 2012.  Prior to November 15, 2008, he was gainfully employed.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).
 
2.  From November 15, 2008, to August 28, 2012, the criteria for a TDIU have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.341, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided appropriate notice as to the elements necessary to substantiate his claim in May 2007, prior to the initial January 2008 rating decision.  He was also provided with notice as to his claim for a TDIU in March 2013.

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, the Veteran was afforded VA examinations in June 2007, June 2010, April 2013, and August 2015, in order to adjudicate his increased rating claim.  Those examinations addressed the severity of the Veteran's current psychiatric disorder.  The Board finds that from these examinations, clear conclusions with reasoned medical explanations were reached and are sufficient to decide the Veteran's claim. 

There has been substantial compliance with the previous two remands, as the VA examinations requested were obtained, outstanding VA treatment records were obtained and reviewed, and the Veteran was requested to submit information as to any additional records supportive of his claim.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The  rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently rated as 70 percent disabling throughout the appeal period.

Under the criteria pertaining to PTSD, a 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 U.S.C.A. § 4 .130 DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

In this case, the Board finds that a higher 100 percent rating is not warranted for the Veteran's PTSD at any time during the appeal period.  Specifically, VA treatment records and VA examinations do not reflect any symptoms contemplated by the 100 percent rating nor do they indicate that the symptoms the Veteran does experience result in total social and occupational impairment.  On June 2007,  June 2010, April 2013, and August 2015 VA examinations, gross impairment in thought processes or communication, persistent delusions or hallucinations, gross inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation or own name, was not shown.  On June 2007 VA examination, he had adequate personal hygiene and was oriented.  There was no significant memory impairment or obsessive-compulsive behavior.  His speech was normal and there was no indication of panic attacks.  He had some aggressive ideation towards his boss, but he had no plan to act on those thoughts.  On June 2010 VA examination, he reported limited social relationships, though he did visit with brother and a neighbor.  He denied aggressive behavior.  He appeared reasonably at ease and there was no impairment to his thought processing or communication, nor were there any delusions or hallucinations.  He had occasional suicidal thoughts but no ideation.  He was adequate in his personal hygiene and his memory was grossly intact.  There was no excessive anxiety.  He felt depressed most of the day.  He had periodus of irritability.  He was assigned a GAF score of 55.  On April 2013 VA examination, the Veteran was assessed to suffer from occupational and social impairment with deficiencies in most areas, but not total occupational or social impairment.  He was isolative but did socialize with a few buddies.  He suffered from a depressed mood and anxiety, a chronic sleep impairment, flattened affect, and disturbance of motivation and mood.  It was noted that the Veteran's VA therapist did not feel that the Veteran was employable due to his relationship issues, substance abuse, impulse control, sleep issues, and outbursts of anger.  The VA examiner was in agreement, stating that the Veteran would have significant trouble securing and keeping employment due to trouble with coworkers and generally his ability to keep a job.  On August 2015 VA examination, the Veteran was again assessed to suffer from occupational and social impairment with deficiencies in most areas, but not total occupational or social impairment.  The Veteran reported some social contact with his family.  He had a Hot Rod and went to shows for his hobby.  He spent most of his time in his apartment.  Mental status examination showed a normal appearance, activity, and attitude.  His speech was normal and his affect appropriate.  Thought flow and content were normal.  He was oriented in all spheres.  He was not having trouble with sleep.  VA treatment records demonstrate an continuing GAF score of 40-50.

From the above evidence, the Board concludes that a 100 percent rating is not warranted.  The Veteran does not present with total social and occupational impairment due to his PTSD, and that conclusion is supported by the multiple VA examination of record.  While he does demonstrate isolative behaviors, depressed mood, and periods of irritability, he is able to maintain a social connection with his son and brothers, as well as with his friends who own Hot Rods.  He is independent in his daily life.  Mental status examination was consistently within normal limits for hygiene, speech, thought content, and orientation.  The criteria for a 100 percent rating were not displayed.  While his symptoms are serious, as demonstrated by his GAF scores, they are contemplated by the current 70 percent rating.

Accordingly, the Board finds that during the pendency of the appeal, a rating in excess of 70 percent for PTSD has not been shown.  As the preponderance of the evidence is against the claim, the claim must be denied.

III.  Other Considerations

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The discussion above reflects that the symptoms of the Veteran's PTSD as it is contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the Veteran's PTSD has not resulted in total social and occupational impairment.  There is a higher rating available under the diagnostic code for PTSD, but the Veteran's PTSD is not productive of the manifestations that would warrant the higher rating.  The Veteran's disability is manifested by impairment in social and occupational functioning and the rating criteria contemplate these impairments.  The effects of the Veteran's disability has been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran is service-connected for multiple disabilities.  There is no additional impairment that has not been attributed to a specific service-connected disability; all of the pertinent symptoms and manifestations have been attributed to the appropriate service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The evidence does not indicate that this is a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

TDIU

The RO received the Veteran's formal claim for a TDIU on August 28, 2012, and, by a September 2013 rating decision, granted a TDIU from that date forward.  In July 2013, the Veteran stated that he had last worked on November 14, 2008.  That date is consistent with the medical records that evidences full-time employment until the Veteran was laid off in either October or November 2008. 

The Board is required to consider whether TDIU is warranted at any time since the effective date of service connection for PTSD. 

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

In this case, the Veteran meets the minimum percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), based upon his 70 percent rating for PTSD.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The record reflects that the Veteran has not held full-time employment at any time since November 14, 2008, when he was laid off from his factory job.  The records contain a VA opinion that the Veteran's PTSD prevents him from obtaining and maintaining substantial gainful employment, as summarized above. 

The Board finds the VA opinions from the 2013 VA examiner and from the Veteran's treating therapist to be highly probative in determining that a TDIU is warranted based upon the Veteran's PTSD.  In that regard, the evidence shows that the Veteran was employed until November 14, 2008, when he was laid off due to less work at his factory.  He has not worked since that date.  The evidence demonstrates that the Veteran's PTSD has impacted his occupational ability such that he would not be able to get along with his coworkers or supervisor, or act as a reliable employee.  In light of the fact that the Veteran has no other educational training or other job skills, and when taking into consideration the VA opinion, the Board finds that entitlement to TDIU is warranted from the time the Veteran was no longer working full-time, November 15, 2008, until August 28, 2012, when a TDIU was granted.  38 U.S.C.A. §§ 1155, 5107(b).

ORDER

A rating in excess of 70 percent for PTSD is denied.

A TDIU from November 15, 2008, to August 28, 2012, is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


